t c no united_states tax_court u s bancorp and its consolidated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p a bank_holding_company leased a mainframe computer from icc a finance corporation for a 5-year term less than year later p decided that the computer was no longer adequate for its needs p thereupon entered into a rollover agreement with icc whereby the lease was terminated upon the condition among other things that p commit to finance the on date the court granted petitioner's motion to consolidate this case for trial briefing and opinion with the case at docket no the issue herein is not related to the issues in docket no and does not involve the tax years at issue in docket no therefore the court by order dated date denied petitioner’s motion for partial summary_judgment and respondent’s cross-motion for partial summary_judgment on the ibm lease issue in the case at docket no the order pursuant to this opinion will be issued only in docket no replacement equipment with icc the rollover agreement provided for a dollar_figure million rollover charge to be paid_by p shortly thereafter pursuant to the rollover agreement p leased a more powerful mainframe computer from icc for a 5-year term icc financed p's obligation to pay the dollar_figure million rollover charge over the 5-year term of the second lease held the dollar_figure million rollover charge p incurred is not currently deductible in the year of termination of the first lease but must be capitalized and amortized over the 5-year term of the second lease richard a edwards and david w brown for petitioner william p boulet jr and virginia l hamilton for respondent opinion beghe judge this matter is before the court on the parties' motions for partial summary_judgment filed under rule petitioner's principal office was located in portland oregon when it filed the petition the sole issue for decision is whether the charge incurred by a lessee in terminating a lease of a mainframe computer and simultaneously initiating a new lease of a more powerful mainframe computer with the same lessor is deductible in the year incurred or must be capitalized and amortized over the 5-year all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the years at issue term of the new lease we hold that the charge must be capitalized and amortized over the term of the new lease the background facts set forth below are derived from the pleadings in this case petitioner's request for admissions respondent's responses to petitioner's request affidavits and exhibits attached to petitioner's motion for partial summary_judgment respondent’s cross-motion for partial summary_judgment the declaration and exhibits attached to respondent's response to petitioner's motion the exhibits attached to petitioner's reply to respondent's response and the exhibits and affidavits attached to petitioner's first and second supplemental replies to respondent's response the background facts do not appear to be in dispute and are set forth solely for purposes of deciding the motions and are not findings_of_fact for this case fed r civ p a 98_tc_518 affd 17_f3d_965 7th cir background petitioner is a successor_in_interest by merger of west one bancorp moore financial group inc moore financial was a national bank_holding_company incorporated in the state of idaho in in moore financial changed its name to west one bancorp west one in west one merged into u s bancorp old bancorp a bank_holding_company incorporated in the state of oregon in old bancorp merged into first bank system inc a bank_holding_company incorporated in the state of delaware which then changed its name to u s bancorp petitioner west one was a calendar_year taxpayer that used the accrual_method of accounting for and the tax years in issue the leases at issue in this case were between west one as lessee and ibm credit corp icc as lessor for purposes of leasing computer equipment icc uses a document captioned term lease master agreement the master agreement which contains an umbrella set of terms customers of icc sign the master agreement whose terms then govern all future lease transactions between icc and the customer when a customer enters into an individual lease transaction it signs a document captioned term lease supplement supplement which expressly incorporates the terms of the master agreement and contains a description of the leased equipment price terms financing arrangements and other factors unique to the transaction the master agreement explicitly provides that the lease cannot be canceled and does not provide for a specific charge in case of early termination of the lease or for a formula for computing any such charge west one at the time still named moore financial executed the master agreement with icc in date in date west one leased an ibm mainframe computer the from icc the first lease the lease_term commenced date and was to end on date and called for monthly payments of dollar_figure the supplement for the first lease has not been provided to the court during west one determined that the was no longer adequate for its needs and that an upgrade to a more powerful mainframe computer would be required accordingly in date west one and icc executed a document captioned the rollover agreement the agreement under the agreement icc released west one from its obligations under the first lease on several conditions including that west one finance its replacement computer equipment with icc lessee commits to finance the replacement equipment with ibm credit corporation under the agreement the termination of the first lease took effect on date at which time the payments yet to be made under the first lease in accordance with its terms would have amounted to approximately dollar_figure however the agreement required west one to pay a rollover charge of dollar_figure million which was financed by icc over the 5-year period of the new lease discussed in the next paragraph the agreement concludes with the following statement this agreement is valid when accepted by both parties and payment in full rollover charge plus all lease payments due through the rollover date or a signed term lease supplement financing the rollover charge is received by lessor on or before date this supercedes sic any prior rollover quote for this equipment on date west one executed a lease with icc for an ibm mainframe computer the for a 5-year term the second lease under the second lease west one was required to make monthly payments each in the total amount of dollar_figure consisting of dollar_figure for the second lease and dollar_figure for the rollover charge the form of supplement used by icc refers as does the supplement for the second lease to the charge for canceling an old lease as a rollover charge that is to be billed monthly along with the lease payments under the second lease under the description of the equipment to be leased the supplement for the second lease provides option s financing for icc lease termination of the complex is contingent upon icc financing of the if the is not financed via icc the icc lease termination charges for the complex will be due under quote e320999a the document containing this alternative quote has not been located although icc does not have a fixed formula for calculating a termination charge and takes a number of factors into account in determining its negotiating position with the terminating lessee the termination charge is generally less if the lessee agrees to obtain financing from icc for replacement equipment the consistent terminology of the agreement and the supplement lead us to conclude that the references therein to financing the replacement equipment include entry into a lease therefor although the supplement does not expressly so state it implies consistently with the concluding paragraph of the rollover agreement that if the replacement equipment had not been financed through icc whatever termination charge the parties had agreed upon would have been immediately due and payable on its federal consolidated_income_tax_return petitioner claimed a deduction of dollar_figure as an expense of terminating the first lease in the statutory_notice_of_deficiency issued to petitioner on date respondent disallowed the deduction and increased petitioner's income for the taxable_year by dollar_figure the explanation of adjustments section of the notice stated that the termination charge was a capital_expenditure under sec_263 because petitioner entered into a lease with icc for replacement equipment and that because no payments under the new lease were made until no amortization deduction would be allowed for in the petition filed date petitioner alleged that respondent erred in determining that the termination charge was a capital_expenditure and not an ordinary and necessary business_expense within the meaning of sec_162 on date petitioner amended its petition alleging that the full dollar_figure million charge for termination of the first lease was deductible as an expense in petitioner explained that the dollar_figure deducted on the return was the amount of the lease termination charge recorded on its books for financial statement purposes using capital lease accounting rules but that for federal tax purposes petitioner was taking the position that it was entitled to deduct the full termination charge of dollar_figure million for the taxable_year in which it became legally obligated to pay that amount a supplement to respondent’s response to petitioner's motion for partial summary_judgment partially alters respondent’s position respondent now concedes that petitioner is entitled to an amortization deduction for one month in or to one- sixtieth of the total dollar_figure million rollover payment because petitioner is an accrual basis taxpayer and because the obligation to make the first monthly payment for the rollover charge accrued on date discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment is appropriate where there is no genuine issue of material fact and decision may be rendered as a matter of law rule b sundstrand corp v commissioner t c pincite 79_tc_340 in deciding whether to grant summary_judgment the factual materials and inferences drawn from them must be considered in the light most favorable to the nonmoving party 100_tc_32 85_tc_527 if the conditions for summary_judgment are otherwise satisfied with respect to a single issue or fewer than all the issues in a case then partial summary_judgment may be granted notwithstanding that all the issues in the case are not disposed of rule b naftel v commissioner supra the parties agree and we concur that no issues of material fact are in dispute consequently we may render judgment on the issue in this case as a matter of law rule b the issue for decision is whether the obligation incurred by petitioner to pay the rollover charge to icc is deductible as an ordinary and necessary business_expense under sec_162 or whether it must be capitalized under sec_263 and amortized over the term of the second lease whether an expenditure may be deducted or must be capitalized ultimately depends on the facts and circumstances of each case 308_us_488 an expenditure incurred in a taxpayer's business may qualify as ordinary and necessary under sec_162 if it is appropriate and helpful in carrying on that business is commonly and frequently incurred in the type of business conducted by the taxpayer and is not a capital_expenditure under sec_263 383_us_687 deputy v du pont supra pincite 290_us_111 if a cost is a capital_expenditure the capitalization_rules of sec_263 take precedence over the deduction rules of sec_162 sec_161 418_us_1 thereby preventing capital expenditures from being deducted currently under sec_162 in determining whether a cost is a capital_expenditure the supreme court in 503_us_79 noted that deductions are exceptions to the norm of capitalization the court stated that deductions are specifically enumerated and thus are subject_to disallowance in favor of capitalization capital expenditures by contrast are not exhaustively enumerated rather than providing a complete list of nondeductible expenditures sec_263 serves as a general means of distinguishing capital expenditures from current expenses the creation of a separate and distinct asset while sufficient to classify an expenditure as capital in nature 403_us_345 is not necessary to capital classification the supreme court stated in indopco that a taxpayer's realization of benefits beyond the year in which the expenditure is incurred is important in determining whether the appropriate tax treatment is a current deduction or a capital_expenditure indopco inc v commissioner supra pincite quoting 405_us_298 expense that is of value in more than one taxable year’ is a nondeductible capital_expenditure 731_f2d_1181 5th cir while the period of the benefits may not be controlling in all cases it nonetheless remains a prominent if not predominant characteristic of a capital item ’ see also 110_tc_402 petitioner argues that as a matter of law it is entitled to deduct the dollar_figure million obligation in the year incurred as an expense of terminating the first lease petitioner relies on revrul_69_511 1969_2_cb_24 hall ruckel inc v commissioner a memorandum opinion of this court dated date c ludwig baumann co v commissioner a memorandum opinion of this court dated date and denholm mckay co v commissioner 2_bta_444 to argue that the law is well established that a payment by a lessee to a lessor in order to terminate a lease is an ordinary and necessary business_expense that is deductible under sec_162 the rationale underlying these holdings is that payments to terminate a lease are not made to produce future income but are costs incurred and damages paid in order to be released from an existing unprofitable arrangement see also 137_f2d_745 3d cir affg 47_bta_400 respondent to the contrary argues that as a matter of law the obligation to pay the dollar_figure million rollover charge must be capitalized and amortized over the 5-year term of the second lease respondent relies on indopco inc v commissioner supra to argue that because the obligation to pay dollar_figure million was incurred not only in terminating the first lease but also in entering into the second lease the dollar_figure million obligation is a cost of obtaining significant future_benefits under the second lease and should therefore be capitalized over the term of the second lease respondent further relies on 9_bta_668 and phil gluckstern's inc v commissioner tcmemo_1956_9 to argue in favor of capitalizing the rollover charge these were cases of lessees who had made lump-sum payments to purchase leaseholds which they then amortized over the term of the lease thereafter the lease in each of these cases was canceled and the parties entered into another lease on the same property in both cases the unamortized cost of the first lease was held not to be deductible in the year that the first lease was canceled rather because of the relationship between the successive leases the unextinguished cost of the first lease was regarded as part of the cost of the second lease that had to be amortized over the term of the second lease petitioner argues that terminating the first lease resulted in an economic loss in the year of termination and that the termination provided no future benefit petitioner further argues that pig whistle co v commissioner supra and phil gluckstern's inc v commissioner supra in which the termination fees were capitalized are distinguishable from the present case petitioner maintains that in those cases the lessee canceled a lease only to enter into a second lease of the same property with the same lessor and that therefore the second lease was in substance a modification of the first lease in petitioner’s view the payments made to cancel the old lease were therefore actually made to obtain the modifications whose benefit extended throughout the term of the replacement leases because the computers covered by the two leases in the case at hand were different from each other petitioner maintains that the second lease was not merely a modification of the first lease the cases brought to our attention by petitioner and respondent occupy opposite ends of a spectrum at one end is the case where a lessee pays a lessor to terminate a lease and no subsequent lease is entered into between the parties in such a case the termination fee is clearly deductible in the year incurred as there is no second lease raising the possibility that the lessee will realize significant future_benefits beyond the current taxable_year as a result of the termination_payment at the opposite end is the case of a lessee that cancels a lease and then immediately enters into another lease with the same lessor covering the same property in substance the first lease is not canceled but continues in modified form and any unrecovered costs of the first lease or costs incurred to cancel the first lease are not currently deductible but rather are costs of continuing the first lease in modified form the case at hand lies between the two extremes it is not a case of simply terminating a lease without entering into another lease neither is it a termination of one lease immediately followed by entry into a second lease with the same lessor covering the same property insofar as the two computers covered by the two leases are not identical along the range between the extremes presented by petitioner and respondent we find the case at hand is both closer to and qualitatively more similar to the modification of lease case than to the simple termination we therefore agree with respondent and conclude that petitioner's obligation to pay the rollover charge4 must be respondent and petitioner characterize the dollar_figure million obligation differently petitioner describes the obligation as a termination fee while respondent describes it as a rollover charge petitioner through its characterization of the continued capitalized as a cost of acquiring the second lease our conclusion is informed by the integrated nature of the agreements and transactions by which the first lease was terminated and the second lease was entered into and by the reasoning of pig whistle co v commissioner supra and phil gluckstern's inc v commissioner supra petitioner's initiation of the second lease and termination of the first lease were integrated events that should not be viewed in isolation the agreement states that the termination of the first lease is expressly conditioned on petitioner's initiation of a new lease with icc in an affidavit attached to petitioner's motion for partial summary_judgment james r egan vice president of u s bancorp stated in west one determined that the ibm mainframe computer was inadequate for its needs west one decided to select a larger capacity computer and to terminate its lease with ibm credit corporation mr egan's representations and the fact that the continued obligation attempts to emphasize the relationship of the obligation to the first lease while attempting to isolate the obligation from the future_benefits provided by the second lease respondent describes the obligation as a rollover charge in order to emphasize the relationship of the obligation to both the first lease and the second lease we find respondent's characterization of the obligation more appropriate the agreement executed by the parties was termed a rollover agreement not a termination agreement and petitioner's obligation to pay dollar_figure million was expressly termed a rollover charge not a termination fee we therefore generally refer to the obligation throughout as the rollover charge first lease was terminated upon the express condition that petitioner finance the replacement equipment with icc indicate that the termination of the first lease and the initiation of the second lease were integrated not isolated events so also the term lease supplement covering the replacement equipment carries out the agreement by providing that the rollover charge is financed by being paid with interest over the term of the second lease by a series of level payments along with the rental payments under the second lease for the replacement equipment the rollover charge is therefore properly viewed as a cost of entering into the second lease and not merely as an isolated fee for terminating the first lease because the termination of the first lease and the initiation of the second lease were integrated events the obligation to pay the rollover charge was incurred by petitioner not only to terminate the first lease but more importantly as mr egan explains to obtain a larger capacity computer that is to replace the equipment covered by the first lease with equipment covered by the second lease petitioner’s incurring the obligation to pay the rollover charge therefore is properly characterized as a cost of petitioner's realization of future_benefits provided by the second lease petitioner's attempt to isolate the rollover charge as only relating to the first lease and not providing any future_benefits ignores the integrated character of the termination of the first lease and the entry into the second lease petitioner fails to acknowledge that the rollover charge was incurred not only to terminate the first lease but also to get rid of the inadequate property covered by that lease in order to obtain the right to use the more adequate property covered by the second lease while petitioner is correct in maintaining that the law is well settled that a payment to terminate a lease is generally deductible in the year incurred that law does not apply to the case at hand where the rollover charge is not merely a payment to terminate the first lease but also a payment that results in the realization of future_benefits over the term of the second lease 9_bta_668 and phil gluckstern's inc v commissioner tcmemo_1956_9 which respondent relies on and petitioner argues are distinguishable further support our conclusion that petitioner must capitalize the amount of its obligation to pay the rollover charge in both those cases lessees entered into second leases covering the same real_property and in each case the court stated that the lessor would not have agreed to the cancellation of the old lease except for the execution of the new lease in both cases the court held that due to the continuity of rights and strong interrelationship between the two leases the unextinguished cost of the first lease was part of the cost of the second lease similarly in the case at hand there is an interrelationship and continuity of rights between the two leases that require the rollover charge to be treated as a cost of acquiring the second lease the cancellation of the first lease was expressly conditioned on the execution of the second lease the parties to the second lease were the same as the parties to the first lease while as petitioner point outs the properties covered by the two leases are not identical they are similar in that both are mainframe computers used for the same purposes in petitioner's business cf sec_1031 399_f2d_652 5th cir 320_f2d_333 4th cir sec_1_1031_a_-1 income_tax regs revrul_61_119 1961_1_cb_395 an analogous case that helps to illustrate the distinction between the two extremes is 297_us_543 in that case the taxpayer called a bond issue pincite plus accrued interest under the terms of the bond issue the bondholders had the option to receive series b bonds of equal face value plu sec_5 percent in cash at issue was the treatment of unamortized discount and expenses associated with the first issue of bonds as well as the premiums and other expenses associated with the call of the first issue and the exchange the commissioner having conceded that the current deduction of those amounts was proper to the extent attributable to the bonds redeemed for cash the supreme court held that the remaining amounts had to be capitalized and amortized over the life of the new bonds just as we hold the full amount of the rollover charge must be capitalized and amortized over the term of the second lease there is no ground for concluding that the rollover charge is currently deductible in full or for making an allocation under which a portion of the charge would be currently deducted as attributable to the termination of the first lease and a portion capitalized and amortized over the second lease although the apparent paradox--arising from the likelihood that the charge would have been higher if petitioner had not entered into the second lease with icc--gives us pause any doubts are resolved by the advantage petitioner obtained by entering into the second lease of being able to finance the charge over the term of the second lease in sum we hold that petitioner's obligation to pay the rollover charge is a capital_expenditure that is not currently deductible and must be amortized over the 5-year term of the second lease respondent has conceded that petitioner as an accrual basis taxpayer had accrued a 1-month liability for the rollover charge on date as we construe respondent's concession petitioner is entitled to an amortization deduction of dollar_figure for the year equal to the first installment which accrued in that year of the obligation to pay the dollar_figure million rollover charge with interest over the term of the second lease to reflect the foregoing an order will be issued granting respondent’s motion for partial summary_judgment and denying petitioner’s motion for partial summary_judgment
